DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New and amended claims are set forth.  New/amended grounds of rejection are below set forth addressing the new and amended claim limitations.
The amended claims and remarks filed 1/6/2022 do not overcome the rejections for the reasons more fully below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To wit:  Claim 7 recites a range of water of 54 wt. % to about 56 wt. %.  There are no ranges of water set forth in the original filing.  Further the amount of 56 wt. % is only in the comparative example also calling into question support for said amount as an inventive range.  
See MPEP 2163.05.  With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.  See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was Union Oil of Cal. v. Atl. Richfield Co., 208 F.3d 989, 997, 54 USPQ2d 1227, 1232-33 (Fed. Cir. 2000) (Description in terms of ranges of chemical properties which work in combination with ranges of other chemical properties to produce an automotive gasoline that reduces emissions was found to provide an adequate written description even though the exact chemical components of each combination were not disclosed and the specification did not disclose any distinct embodiments corresponding to any claim at issue. "[T]he Patent Act and this court’s case law require only sufficient description to show one of skill in the . . . art that the inventor possessed the claimed invention at the time of filing.").
Claim 8 recites the base oil comprises and animal oil an animal fat or both an animal oil and an animal fat.  While the specification acknowledges related art has comprising a base oil with an animal fat and oil, there is no indicia in the disclosure of the actual invention that same may be a base oil.  Rather the invention discloses the natural animal fat, animal fatty acid ester as “other Additives”   These notably are the same components claimed in claim 12 as additives.   See for example Table 1.  
Claim 9:   the amount of the animal fat and animal oil is not disclosed as a percentage of the base oil.  Rather an undefined base oil is present in an amount of 8.5 % (Table 1)   No breakdown of the components and %’s thereof of the base oil is recited in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9:   It is unclear if applicant is claiming the base oil is present in an amount of 8.5 wt.% or if the base oil comprises 8.5 wt.% of the animal oil, animal fat or both.  Clarification for the record is requested.
Claim 13 recites “…natural animal fats…” This claim depends from claim 8 which recites animal fat.  It is unclear whether this is in addition to the animal fat of claim 8 or if it is the same.  Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manka et al (US 2003/0220205)
Regarding Claims 1-14:
Manka et al (US 2003/0220205) discloses an emulsified composition comprising an aqueous phase and an organic phase and a minor amount of at least one emulsifier forming a lubricant (Abstract) 

    PNG
    media_image1.png
    161
    587
    media_image1.png
    Greyscale

The composition comprises a major amount of water [0009] such as 5-99  % or 60- 95 % (overlapping the claimed range of claim 7)
The composition comprises oil in a range of 1 to 95 % or 8 to 20 % [0026] and in a range of 5 to 99 %.  [0027] (overlapping the claimed range of oil). The oils include natural vegetable wax such as carnauba wax (i.e. vegetable wax lubricity enhancer  - brazil wax) and mixtures thereof [0025] (the range of 1 to 95% overlaps the claimed range of 2.2 to 2.6 %)  The oil may include natural oils such as animal oils [0020] (meeting the limitations of claims 8, 10 –overlapping- and 13)
The composition comprises thickeners [0028-0029] and additives such as antiwear additives, sulfates, sodium sulfide and the like, etc. [0030] in a range of 0-50 wt.% or 0.1 to 30 wt.% or 1 to 20 wt.% [0031] (meeting the limitation for an additive of claim 14 and overlapping the range thereof) The composition may comprise additives such as corrosion inhibitors in range of 1 to 20 % [0037] (meeting the limitations of claim 13-14 with overlapping ranges)
The composition comprises detergents such as calcium salts in amounts of 0 to 8 % or 0.1 to 6 % [0044-0048] (meeting the limitation for an antiwear additive of calcium salt of claim 5 and overlapping the range of claim 3 and claim 14)
The composition may comprise emulsifiers such as dodecyl benzene sulfonate (i.e. anti wear agent), alkylene glycol such as those having 2 to 4 carbons [0053] (also meeting the limitation for a pH enhancer of clam 11) the emulsifier is in a range of 0.25 to 20 % or 1 to 5 % [0055] (i.e. the anti decomposition agent of claims 1 and 6 and overlapping the range of claim 4 and 11 for pH enhancer) 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 11:  The examiner notes that pH enhancer of the instant application includes an anti-decomposition agent which includes various hydroxides, ethylene glycol and dihydrogen oxide which is water and already present in the reference.  The reference teaches in addition to water various glycols such as ethylene glycols [0022, 0053] and ethylene glycol as an alcohol in arrange of 1- 10 wt.% (overlapping the range of 4.7 %) 0056]
Regarding Claim 12: The reference teaches the use of viscosity improvers [0040] in amounts such as 0.02 to about 18 wt.% [0041] and thickeners (i.e. viscosity modifiers) [0028] in amount such as 0.1 to 30 % or 1 to 20 % (overlapping the claimed range of viscosity modifier) 







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13 of copending Application No. 17/118,953(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a cold pilgering composition comprising the same components of base oil, lubricity enhancer, anti wear agent, anti decomposition agent said components in overlapping ranges where said components are also the same claimed species i.e. vegetable wax/brazil was lubricity enhancer, the same anti-deposition agents, water, etc.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
The examiner suggest the applicant schedule a telephone interview to discuss how certain dependent claim limitations if combined into the independent claims and clarification of ranges might further prosecution and to further discuss current generic recitation of additive by functionality and broad scope of the claims.
Applicant argues the preamble language of “for cold pilgering of zirconium alloy cladding tubes” is a claim limitation that distinguishes the instant claims from the cited prior art.  This is not persuasive.  
The claims are directed to a composition.  The disclosure of the composition as above set forth is sufficient to establish a prima facie showing under Section 103 by a preponderance of the evidence.    
The preamble does not limit the structure of the composition but are rather statements of the purpose of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). (emphasis added by examiner) See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  
The body of the instant claim defines a complete chemical composition without the language of the preamble.
Assuming arguendo the preamble is limiting, the applicant has not explained and provided evidence as to why the composition of the cited reference is not capable of use as set forth in the preamble.  To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02. 
The examiner notes that certain components set forth in the examples do not appear in the independent claim (i.e. water) making it unclear whether the argued results can be achieved without this component.
Applicant argues the reference does not teach both a base oil and a lubricity additive.  This is not persuasive.  The reference teaches mixtures of base oils including the caranauba wax (see [0025])  

    PNG
    media_image2.png
    235
    435
    media_image2.png
    Greyscale

As such the reference does teach a base oil and the claimed carnauba wax “lubricity enhancer” and teaches mixtures of various base oils.   "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
There is no requirement in the claims that the lubricity enhancer differ from the base oil.  The reference teaches mixtures and expressly recites the caranuba wax as such it renders obvious the claimed lubricity enhance (the species of the claims is expressly taught as such it will necessarily possess the claimed lubricity enhancer properties and be capable of use in cold pilgering of zirconium alloy cladding tubes)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The examiner notes the applicant attempts to claim the composition by “functionality” rather than by chemical composition in certain claims rendering the claims very broad as one of ordinary skill in the art at the time of filing the invention knows that many chemicals provide multi-functional properties to a composition.  An oil of lubricating viscosity (as is defined in the reference at [0010]) necessarily provides lubricity.  As such this type of additive may be both a base oil and a lubricity additive.
In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960
Applicant previously argued improved properties of wear scar decrease but does assert said result is unexpected.  The reference affirmative recites the lubricant provides improved wear and extreme pressure properties to various metals under high load conditions [0022] and in the examples teaches reduced four ball wear ASTM D2266 results (i.e. wear scar) see for example par. [0070] as such the results are not unexpected.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) 
Applicant previously argued improved properties of wear scar decrease but does not provide evidence of same commensurate with the scope of the claims.  The claims are drafted as “comprising” MPEP 2111 thereby permitting the presence of additional chemical components.  Since no ranges are claimed for most of the components which are claimed generically by function, the claims are extremely broad and may contain any other chemical components in any range up to 97.4 wt.%.   The examiner notes the 
The applicant should narrow the claims esp. claimed ranges and species in the independent claim as well as explain the data should an argument of “unexpected and superior results” be furthered going forward.  Data/evidence should be submitted commensurate with the scope of the claimed invention.
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) 
The examiner maintains that a prima facie showing obviousness has been established.  The examiner welcomes the scheduling of a telephone interview to further prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See any PTO 892 accompanying prior office actions as well as the prior office action for relevant prior art and the IDS filed 9/3/2021 (foreign references previously tendered/disclosed are not duplicated on the PTO 892 of this office action).  
For example:
GB 449592 teaching lubricant which use of more amounts of carnauba wax increased gelcosity (PL8-22 affording one of skill in the art a reason to control said amount) and that use of the carnauba was with hydrocarbon oil aids in suspending particles  such as Sulphur particles C2 L75-88) further showing knowledge to use both a base oil and a carnauba wax.   
(US 2908648) teaching a corrosion habiting composition comprising carnauba wax, DDBS salt, water, potassium hydroxide, etc.
(US 2016/0312145) Nishida discloses a lubricant composition comprising a paraffin wax, a liquid paraffin and a sorbitan fatty acid ester (Abstract)  
EP 1344801A1 discloses a composition comprising a drying oil selected from fats and oils in an amount of 10-60 % mass and at least one kind of wax such as natural wax and a rust proofing additive such as sulfonate, carboxylic acid salts, fatty acid esters, oxide wax salts, etc. where the composition is dissolved or dispersed in a solvent (See translation claims)   in a range of 1 – 50 % 
The wax includes carnauba wax (P3 approx. middle of page) 
The solvent includes poly alkylene glycol (P4 approx. middle of page) 
The rustproofing composition includes fillers such as calcium carbonate (P mid pate)  
The rust proofing compound comprises calcium sulfonate (P 4 last two par.)  
GB 691,241 discloses a lubricant composition comprising:
A vegetable wax such as carnauba wax (Page 1 Col. 2 L65-77)
60-95 wt.% of a lubricating oil and 3-30 wt.% of an alkali soap of a fatty acid having 12-22 carbon atoms, from 0.1 to 10 wt.% alkali metal salt of mono basic carboxylic acid having 1 to 5 carbons and from 1 to 8 wt.% of vegetable wax (P1 Col 2 L0-CP2C1L5) 
The oil and vegetable wax and fatty acids and alkali are mixed with glycerin (P2 C1 L10-35) Oleic acid; acetic acid sodium hydroxide and mineral oil are mixed
JP 2010065133A discloses a composition comprising 0.1 to 20 mass % wax, 0.01 to 3 % surfactants and acrylic resin,  The wax is caranauba wax.   
JP 2013199563 discloses a lubricant for cold pilgering composition a calcium sulfonate (Abstract) the compost comprises a fatty acid monoester o C14-18 (Claim 2 reference) 
The composition comprises an oily agent, an extreme pressure additive and the lide.
The extreme pressure additive includes sulfur based compounds 
The composition comprises well known additives including calcium compounds, PAO, oil and fatty and other oily agents, extreme pressure additives, anti corrosives etc. (P4 last two par.) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PAMELA H WEISS/Primary Examiner, Art Unit 1759